Title: From John Adams to Henry Laurens, 12 March 1783
From: Adams, John
To: Laurens, Henry


Dear Sir
Paris March 12 1783

Mr Storer arrived Yesterday with your kind Letter of 6 March, with its Inclosure. I know not what to Say to the Subject of this Inclosure. it is a Mystery which Time will unriddle and to time I leave it, So entirely that I dont think it necessary to Say any Thing to our Colleague about it.
Appearances, on the Side where you are, dont please me more than you. But I hope the Weather will soon clear up, and that We shall soon have the Pleasure Of Seeing you and Mr. Oswald here, to put the last hand to the Peace.
It is not worth while for any noble Lord to “boast of his Art,” in obtaining the Provisional Treaty, without the Knowledge of our great and good Ally.— It was not owing to “his Art.”— But how does he know what Knowledge was communicated to our Ally? As to getting “John Adams and Co. hanged,” this would be no more than a Hillsborough, Germain or Sandwich would have done if they could. This would be no Feat for a Whig Minister to boast of.
This Same “Hanging” is however a grave Business, and perhaps the aforesaid Co. may have reflected upon the Nature of it, more seriously than his Lordship, unless it has struck him lately.— But I cannot think our Country will hang her Ministers merely for their Simplicity in being cheated into Independence, the Fisheries and half the great Lakes. Our Countrymen love Buck Skins Beaver Skins, Tom Cod & Pine Trees too well, to hang their Ministers for accepting them, or even for purchasing them by a little too much “Reciprocity” to the Tories.
Be it as it may, if a French Minister and an English Minister should form a Coalition as curious as that of the Fox and the Geese, to get J. A. hanged, he is pretty well prepared for this, or to be recalled, or censured or flattered or Slandered, just as they please.

I wish I could See more Serious Preparations for evacuating New York and Penobscot.— our People will not feel like freemen in friendship with G. Britain till this is done.— if any one Thinks that keeping Possn. of N. York will help the Refugees, he deceives himself. G. Britains Misfortunes have arisen, from the Ignorance in her Rulers of the American Character.— if Ministers are incapable of learning it, they never will Succeed in addressing themselves to it.— if They think that Fear will work for the Refugees, they will find it opperate against them.
But Why is the definitive Treaty, delayed! Congress will not take the Preliminaries into Consideration, till they have the definitive Treaty. There can be no Ratification, untill Congress have that. And in my Opinion the States after the Ratification and Recommendations will take none of them into Consideration, untill the U. States are evacuated by the Troops. in this I may be mistaken.
My Respects to your good Family, and believe me with great Esteem and Respect, Sir your most / obedient and most humble sert
J. Adams.

